20-3442
     Chhetri v. Garland
                                                                                BIA
                                                                         Schoppert, IJ
                                                                        A202 088 106
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                     SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 17th day of June, two thousand twenty-two.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            RAYMOND J. LOHIER, JR.,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   DIL BAHADUR CHHETRI,
14            Petitioner,
15
16                        v.                                  20-3442
17                                                            NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                      Dilli Raj Bhatta, Esq., Bhatta
24                                        Law & Associates, New York, NY.
25
26   FOR RESPONDENT:                      Brian Boynton, Acting Assistant
27                                        Attorney General; Brianne Whelan
28                                        Cohen, Senior Litigation Counsel;
 1                                    Christina R. Zeidan, Trial
 2                                    Attorney, Office of Immigration
 3                                    Litigation, United States
 4                                    Department of Justice, Washington,
 5                                    DC.

 6         UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10         Petitioner Dil Bahadur Chhetri, a native and citizen of

11   Nepal, seeks review of a September 14, 2020 decision of the

12   BIA affirming an August 21, 2018 decision of an Immigration

13   Judge (“IJ”) denying asylum, withholding of removal, and

14   protection under the Convention Against Torture (“CAT”).           In

15   re Dil Bahadur Chhetri, No. A 202 088 106 (B.I.A. Sept. 14,

16   2020), aff’g No. A 202 088 106 (Immig. Ct. N.Y. City Aug. 21,

17   2018).       We   assume   the    parties’   familiarity   with   the

18   underlying facts and procedural history.

19         We have considered both the IJ’s and the BIA’s opinions

20   “for the sake of completeness.”              Wangchuck v. Dep’t of

21   Homeland Sec., 448 F.3d 524, 528 (2d Cir. 2006).           We review

22   the    agency’s     adverse       credibility   determination     for

23   substantial evidence, see Hong Fei Gao v. Sessions, 891 F.3d

24   67, 76 (2d Cir. 2018), and treat the agency’s findings of
                                 2
 1   fact as “conclusive unless any reasonable adjudicator would

 2   be   compelled   to     conclude    to    the   contrary,”      8    U.S.C.

 3   § 1252(b)(4)(B).      “The scope of review under the substantial

 4   evidence standard is exceedingly narrow, and we will uphold

 5   the BIA’s decision unless the petitioner demonstrates that

 6   the record evidence was so compelling that no reasonable

 7   factfinder could fail to find him eligible for relief.”

 8   Singh v. Garland, 11 F.4th 106, 113 (2d Cir. 2021) (internal

 9   quotation marks omitted).

10        The agency denied relief on the basis of an adverse

11   credibility determination.         “Considering the totality of the

12   circumstances, and all relevant factors, a trier of fact may

13   base a credibility determination on the demeanor, candor, or

14   responsiveness     of    the     applicant      . . .,    the       inherent

15   plausibility     of     the    applicant’s      . . .     account,       the

16   consistency between the applicant’s . . . written and oral

17   statements   . . .,     the    internal   consistency     of    each    such

18   statement, the consistency of such statements with other

19   evidence of record . . ., and any inaccuracies or falsehoods

20   in   such    statements,        without    regard    to    whether        an

21   inconsistency, inaccuracy, or falsehood goes to the heart of


                                         3
 1   the applicant’s claim, or any other relevant factor.”                      8

 2   U.S.C. § 1158(b)(1)(B)(iii).            “We defer . . . to an IJ’s

 3   credibility determination unless, from the totality of the

 4   circumstances, it is plain that no reasonable fact-finder

 5   could make such an adverse credibility ruling.”               Xiu Xia Lin

 6   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

 7   Gao, 891 F.3d at 76.

 8       In this case, substantial evidence supports the adverse

 9   credibility   determination.         Chhetri    alleged     that   he    was

10   attacked by Maoists because of his support for the Nepali

11   Congress   Party.        The       agency     reasonably      relied     on

12   inconsistencies within and between Chhetri’s statements and

13   explanations for the motivation and timing of the attacks.

14   For example, he alleged attacks in 2013 because the Maoists

15   were angry about election losses, but he identified some of

16   the attacks as occurring before the election.               When asked to

17   explain, he introduced an additional inconsistency, first

18   alleging that the attacks were prompted by losses in the 2008

19   election and then alleging that he had been in hiding to

20   explain the lag between the 2008 election and the 2013

21   attacks.      The   agency   was    not     required   to    accept     this


                                         4
 1   explanation because it added a further inconsistency and was

 2   uncorroborated.     See Majidi v. Gonzales, 430 F.3d 77, 80 (2d

 3   Cir. 2005) (“A petitioner must do more than offer a plausible

 4   explanation for his inconsistent statements to secure relief;

 5   he must demonstrate that a reasonable fact-finder would be

 6   compelled to credit his testimony.” (internal quotation marks

 7   omitted)).

 8       The agency also reasonably concluded that Chhetri failed

 9   to produce reliable corroboration.         An applicant’s testimony

10   may be sufficient without corroboration, “but only if the

11   applicant satisfies the trier of fact that the applicant’s

12   testimony is credible . . . [and] persuasive.”                 8 U.S.C.

13   § 1158(b)(B)(ii).     “In determining whether the applicant has

14   met the applicant’s burden, the trier of fact may weigh the

15   credible testimony along with other evidence of record.”            Id.

16   The agency did not err in declining to credit affidavits with

17   identical language.      See Mei Chai Ye v. U.S. Dep’t of Justice,

18   489 F.3d 517, 524 (2d Cir. 2007) (“[O]ur case law on intra-

19   proceeding    similarities         has     firmly     embraced      the

20   commonsensical     notion   that   striking     similarities    between

21   affidavits   are    an   indication      that   the   statements    are


                                        5
 1   ‘canned.’”); Singh v. BIA, 438 F.3d 145, 148 (2d Cir. 2006).

 2        Given the inconsistencies about the attacks, Chhetri’s

 3   late and unsupported allegation that he had been in hiding,

 4   and the similarity of the supporting affidavits, substantial

 5   evidence      supports   the     agency’s    adverse   credibility

 6   determination.      See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia

 7   Lin, 534 F.3d at 167–68; see also Likai Gao v. Barr, 968 F.3d

 8   137, 145 n.8 (2d Cir. 2020) (“[E]ven a single inconsistency

 9   might preclude an alien from showing that an IJ was compelled

10   to   find   him   credible.   Multiple   inconsistencies   would   so

11   preclude even more forcefully.”).           That determination is

12   dispositive of asylum, withholding of removal, and CAT relief

13   because all three claims were based on the same factual

14   predicate.     See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

15   Cir. 2006).

16        For the foregoing reasons, the petition for review is

17   DENIED.     All pending motions and applications are DENIED and

18   stays VACATED.

19                                   FOR THE COURT:
20                                   Catherine O’Hagan Wolfe,
21                                   Clerk of Court




                                       6